Citation Nr: 1628974	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a tonsil disability, including left tonsil squamous cell carcinoma, claimed as resulting from chemical and toxin exposure.  

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO).

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of these electronic records.  

The Board remanded these claims for further development in November 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Tonsil Disability

The Veteran asserts that service connection for left tonsil squamous cell carcinoma is warranted as he initially manifested the claimed disability during active service as the result of in-service chemical exposure, including exposure to smoke and toxins during a fire aboard the U.S.S. La Salle.  He contends that his in-service throat and respiratory complaints were initial manifestations of his subsequently diagnosed left tonsil squamous cell carcinoma.  He claims that he may have been exposed to asbestos on a ship during service.  See November 2010 VCAA Response.

There is no specific statutory guidance with regard to asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21. In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.   

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service personnel records indicate that the Veteran served in the Navy as a seaman and religious program specialist.  As a seaman, he was assigned to the deck crew.  See November 2010 VCAA Response.  Service personnel records confirm that the Veteran served aboard this ship from November 1982 to April 1984.  He completed seaman apprenticeship training in October 1982, and his duties entailed nomenclature, cargo, preservation, and line handling.  In February 1984, he volunteered for the religious program specialist training.  Post-service, the Veteran was diagnosed with and received treatment for left tonsillar cancer. 

Service treatment records reflect that the Veteran was seen for throat and respiratory complaints.  A June 1985 treatment record conveys that the Veteran complained of a sore throat and swollen glands of four days' duration.  An assessment of viral pharyngitis was advanced.  The report of his June 1985 physical examination for service separation states that the Veteran was diagnosed with allergic rhinitis with pharyngitis.  

Post-service records show treatment for left tonsillar cancer.  April 2010 private treatment records show that the Veteran complained of a lump on his left neck and the treating physician diagnosed moderately-differentiated invasive squamous cell carcinoma (stage IV left tonsillar cancer).  The Veteran underwent left tonsil partial tonsillectomy procedure in April 2010, chemotherapy in May 2010, and radiation therapy treatment in July 2010.  June 2012, July 2013, and August 2015 positron emission tomography-computed tomography (PET/CT) studies of his eyes to thighs showed no evidence of disease.  The Veteran's most recent September 2015 private treatment record indicated that he was doing well with no evidence of disease per physical exam, history, and PET/CT.


The November 2015 Board remand instructed the AOJ to obtain an opinion to determine the nature and etiology of the Veteran's left tonsil squamous cell carcinoma to service.  The Veteran was afforded a VA examination in December 2015.  Based on an in-person examination and review of service treatment records, the examiner diagnosed malignant neoplasm of sinus, nose, throat, larynx or pharynx.  The examiner indicated that he was unable to provide an opinion on the etiology of the Veteran's disability because it is difficult to determine if service contributed to the development of cancer.  The examiner stated that it was more likely than not that the Veteran was exposed to known carcinogens during service, to include second hand smoke and chemical solvents.  There is no further explanation or rationale provided for these opinions.

The December 2015 examiner's statement does not provide sufficient rationale for speculation.  The examiner failed to follow the directives outlined in the September 2015 remand order.  The prior remand instructed the examiner to consider all relevant medical records, state that such records were reviewed, and provide rationale for all opinions.  However, the examiner only considered service treatment records.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Unites States Court of Appeals for Veterans Claims (Court) noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  

The December 2015 examiner provided no reasoning for his statement that he could not opine as to the etiology of the Veteran's left tonsil cancer without resorting to mere speculation.  Thus, the December 2015 VA examination is inadequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board remains unable to properly evaluate the examiner's opinions in the context of medical evidence of the record.  Therefore, based on lack of compliance with prior remand directives, an addendum opinion is necessary to determine the etiology of the Veteran's left tonsil disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the addendum opinion should also consider whether unnamed solvents, to include asbestos and second hand smoke, contributed to the development of the Veteran's left cancer disability.

Hypertension

The issue of entitlement to service connection for a heart disability, to include tachycardia, has not been adjudicated by the AOJ.  The November 2015 Board remand referred the heart disability matter to the AOJ for initial adjudication and instructed the AOJ to adjudicate this issue prior to readjudicating the Veteran's hypertension claim because the two issues are intertwined.  The Veteran claims that he developed hypertension secondary to a heart disability.  To date, the AOJ has not adjudicated the claim for entitlement to service connection for a heart disability, to include tachycardia.  Therefore, based on lack of compliance with prior remand directives, the Board is unable to properly evaluate the Veteran's hypertension claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Ongoing medical records should also be obtained from St. Croix, United States Virgin Islands; Santa Ana, California; and Rancho Cucamonga, California VA medical facilities.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including outstanding medical records from St. Croix, United States Virgin Islands; Santa Ana, California; and the Rancho Cucamonga, California VA medical facilities which have not already been associated with the claims file.  

2. An effort should be made to determine if the Veteran was likely exposed to asbestos in service, including during his service aboard the U.S.S. La Salle from November 1982 to June 1984 and considering his military occupational specialty as a seaman and religious program specialist.  

3. Request an addendum opinion from the December 2015 VA examiner (if the physician who provided this opinion is no longer available, another expert should be asked to review the record and provide the requested opinion and explanation).  The claims folder, access to Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the expert.  The examination report should specifically state that such records were reviewed. 

The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that any identified tonsil disability is etiologically related to the Veteran's documented in-service sore throat, swollen glands, and pharyngitis; and/or otherwise originated during active service.  

In providing this opinion, the examiner should consider the Veteran's lay statements of exposure to unnamed solvents, aboard the U.S.S. La Salle.  If it is determined that he likely was exposed to asbestos in service, the examiner should consider this exposure together with any civilian exposure to determine if it is as likely as not that tonsillar cancer is related to service.  
 
A detailed rationale must accompany each opinion.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the Veteran's lay statements of exposure to unnamed solvents should be set forth in detail.

4. Adjudicate the referred issue of service connection for a heart disability to include tachycardia.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement (NOD) and a substantive appeal as to the issue.  

5. Then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



